Case 17-41855   Doc 31   Filed 02/08/19 Entered 02/08/19 12:50:57
                           Document     Page 1 of 6                 EOD
                                                                     Desc Main

                                                                    02/08/2019
Case 17-41855   Doc 31   Filed 02/08/19 Entered 02/08/19 12:50:57   Desc Main
                           Document     Page 2 of 6
Case 17-41855   Doc 31   Filed 02/08/19 Entered 02/08/19 12:50:57   Desc Main
                           Document     Page 3 of 6
Case 17-41855   Doc 31   Filed 02/08/19 Entered 02/08/19 12:50:57   Desc Main
                           Document     Page 4 of 6
Case 17-41855   Doc 31   Filed 02/08/19 Entered 02/08/19 12:50:57    Desc Main
                           Document     Page 5 of 6




                                                Signed on 2/8/2019

                                                                            SR
                                        HONORABLE BRENDA T. RHOADES,
                                        UNITED STATES BANKRUPTCY JUDGE
Case 17-41855   Doc 31   Filed 02/08/19 Entered 02/08/19 12:50:57   Desc Main
                           Document     Page 6 of 6
